UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LEATRICE ELLEN CARICOFE, Personal         
Representative of the Estate of Neil
Allen Caricofe; RICHARD A.
CARICOFE, Personal Representative
of the Estate of Neil Allen Caricofe,
                 Plaintiffs-Appellants,
                  v.
MAYOR AND CITY COUNCIL OF OCEAN
CITY, MARYLAND, a body corporate
and politic; ROLAND F. POWELL,
Mayor; DAVID MASSEY, Chief; ERIC                  No. 01-1809
ALBAN, Officer; KATHLEEN
BRAEUNINGER, Sergeant; JENNIFER
ENGSTROM, Officer; JAMES GRADY,
Officer; FREDDIE HOWARD, Officer;
MATTHEW JONES, Officer; EDWARD
SCHMITT, Officer; MONICA SKARPAC,
Officer; RONNIE TOWNSEND, Officer;
JOHN WHITTINGTON, Sergeant;
EDMOND O’BRIEN, Sergeant; OCEAN
CITY POLICE DEPARTMENT,
               Defendants-Appellees.
                                          
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
             Frederic N. Smalkin, Chief District Judge.
                           (CA-98-1740-S)

                       Argued: February 28, 2002

                        Decided: April 1, 2002

     Before WILKINSON, Chief Judge, and NIEMEYER and
                 MICHAEL, Circuit Judges.
2        CARICOFE v. MAYOR AND CITY COUNCIL OF OCEAN CITY


Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Benjamin Lipsitz, Baltimore, Maryland, for Appellants.
Robert Charles Verderaime, VERDERAIME & DUBOIS, P.A., Balti-
more, Maryland; Guy Robins Ayres, III, AYRES, JENKINS,
GORDY & ALMAND, P.A., Ocean City, Maryland, for Appellees.
ON BRIEF: Gerald C. Ruter, LAW OFFICE OF GERALD C.
RUTER, Baltimore, Maryland; Edward Lulie, III, Harriet E. Lulie,
Jefferson, Maryland, for Appellants.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Neil Caricofe died, apparently from cardiovascular disease and the
effects of multiple drugs, after a lengthy altercation with Ocean City,
Maryland police, who were attempting to subdue him. Caricofe’s par-
ents filed this action, under 42 U.S.C. § 1983 and state law, against
the police officers for using excessive force and against their supervi-
sors, the police department, and Ocean City, for inadequate training
and supervision. The district court granted summary judgment to the
officers on the basis of qualified immunity and to the other defendants
on the basis that no constitutional violation was committed by the
officers. We affirm.

                                   I

  Lisa Mulvihill, the night desk clerk at the Fenwick Inn in Ocean
City, Maryland, received a call from a guest in the early morning
        CARICOFE v. MAYOR AND CITY COUNCIL OF OCEAN CITY             3
hours of August 23, 1996, informing her that a large naked man was
running around the hallway on the seventh floor. Mulvihill went up
to the seventh floor and saw a large naked white male (Neil Caricofe),
who she perceived to be over six feet tall and approximately 290
pounds, "jumping around and banging himself against the walls." She
attempted to speak to the man, but when he did not answer her or
speak at all, she went back down to the first floor lobby and called
the Ocean City police. Before the police arrived, Mulvihill received
another complaint, this time that the naked man was banging on
guestroom doors on the seventh floor. She called the police again,
asking them to meet her on the seventh floor, and then returned to that
floor. When she arrived, Neil Caricofe was jumping around and bang-
ing into the walls. She again tried to speak with Caricofe, but he
remained unresponsive.

   Shortly thereafter, Officer Howard arrived and went directly to the
seventh floor, where he saw a naked, sweaty Caricofe in the hallway,
"bouncing on his tippy toes as a boxer would" and moving his arms
and neck around as if to stretch them. Caricofe also appeared to be
extremely strong, seemed like he was "strung out on some kind of
drug," and periodically would appear to lose his balance and bump up
against the wall. Officer Howard decided that Caricofe needed to be
detained before someone got hurt, and he called for backup. While
waiting, he attempted to engage Caricofe in conversation, asking him
his name, room number, and similar matters, but received no
response.

   A few minutes later, Acting Sergeant Kathleen Braeuninger and
Officer Matthew Jones arrived on the scene. Caricofe was still mov-
ing around, bouncing up and down occasionally, clenching his fists,
and pounding on the walls. The officers decided to restrain Caricofe
so they could figure out why he was acting so strangely. Sergeant
Braeuninger continued to ask Caricofe questions and did get him to
tell her that his name was Neil, but otherwise Caricofe remained silent
and continued moving around the hallway in an aggressive manner,
periodically turning to the officers and growling and flexing his mus-
cles.

   A short while later, Officer Alban arrived on the scene with a "vio-
lent prisoner restraining device," a rope contraption used to bind the
4        CARICOFE v. MAYOR AND CITY COUNCIL OF OCEAN CITY
feet of violent prisoners. The other officers were still talking to Cari-
cofe, trying to get him to lie down, but Caricofe continued running
around, jumping up and down, and banging into the walls. All of the
officers believed that Caricofe was on some sort of drug, possibly
PCP, which can give a person super human strength. In fact, later tox-
icology reports revealed that Caricofe had four drugs in his system —
ephedrine, gamma hydroxybutyrate, anabolic steroids, and ethanol.
The first three are drugs commonly used by body builders.

   Believing that Caricofe was a danger to himself, the other hotel
guests, and themselves, the officers decided that they needed to sub-
due Caricofe and then call for medical assistance. They began by
ordering Caricofe to lie down, but he did not comply. He did eventu-
ally, however, stumble against a door and fall to his knees, prompting
the officers to use the opportunity to try to restrain him with hand-
cuffs. Officers Howard and Jones approached Caricofe and, each
using his own pair of handcuffs, placed a cuff on each wrist and tried
to bring the cuffs together behind Caricofe’s back. As soon as tension
was applied to his arms, however, Caricofe became agitated, threw
the officers off of him, stood up, and began swinging his arms vio-
lently and twisting and "wallowing around." Thus failing in their
attempt to place Caricofe in handcuffs, the officers continued to yell
at Caricofe, ordering him to lie down on the floor. Caricofe, however,
continued to walk around, swinging his arms and the two sets of
handcuffs, one set now attached to each wrist.

   Sergeant Braeuninger then warned Caricofe that if he did not com-
ply with their demands, they would spray him with pepper spray.
When Caricofe did not comply, he was sprayed by all four officers,
but the spray did not appear to have any effect on him. Caricofe con-
tinued walking around swinging his arms and shaking his head. He
began advancing toward Officers Howard and Jones and eventually
pinned Officer Howard up against the wall, holding him by his shirt.
As Officers Jones and Howard struggled to get Caricofe to release
Howard, Sergeant Braeuninger radioed for more help, and Officer
Alban, using Braeuninger’s collar microphone called in a "Signal 13,"
indicating an officer was in serious trouble.

  The officers then began striking Caricofe with their batons on his
buttocks and legs. Caricofe did not, however, go to the floor, but
         CARICOFE v. MAYOR AND CITY COUNCIL OF OCEAN CITY             5
rather continued swinging his arms around. He then ran to the end of
the hallway and went into the vending machine alcove where "he
started violently turning around, thrusting and knocking his shoulders
and head against the soda machine very violently." The officers, how-
ever, did not go into the vending machine alcove because they felt it
was too confined of an area to be a safe place to restrain Caricofe.

   Caricofe then came running out of the vending machine area,
pushed through the door to the stairway and started down the stairs,
despite the fact that Officer Jones was hitting him in the shin with a
nightstick and ordering him to stop. The officers followed him down
the stairs and Sergeant Braeuninger again radioed for help.

   In the parking lot, the officers attempted to tackle Caricofe, but he
just bounced off of a car and continued running. Eventually, the offi-
cers managed to take Caricofe down to his hands and knees. At this
point other officers had arrived on the scene, and Officer Townsend
ran over and used pepper foam on Caricofe, which again seemed to
have no effect. Caricofe stood up and shed all four officers who were
attempting to hold him down. Townsend then dropped his pepper
spray and began to use his baton on Caricofe, striking him across his
left thigh. When Caricofe did not comply with Townsend’s orders to
get down, Townsend struck Caricofe a second time. Officers Skarpac
and Engstron had also arrived on the scene, and they joined Officer
Townsend in attempting to bring Caricofe down, striking Caricofe
with their batons on his lower legs. Caricofe ran away again, and the
officers followed.

   Officer Alban then tried to "football tackle" Caricofe, but he just
bounced off of him. After Alban’s ineffective tackle, Sergeant Whit-
tington grabbed on to Caricofe, several other officers converged on
Caricofe, and finally the group was able to take him to the ground.
The officers then struggled to handcuff Caricofe and put the "violent
prisoner restraining device" on his legs. They held Caricofe down by
leaning and kneeling on him because he continued to struggle and
resist. Eventually the officers subdued Caricofe, and he stopped mov-
ing. After Caricofe stopped moving, Officer Alban confirmed that he
was still breathing. But when the paramedics arrived, the officers real-
ized that while they were waiting, Caricofe had stopped breathing.
6        CARICOFE v. MAYOR AND CITY COUNCIL OF OCEAN CITY
They assisted the paramedics in performing CPR, but their resuscita-
tion efforts failed, and Caricofe died.

   The autopsy revealed that Caricofe was 6′3″ tall and weighed 262
pounds. It confirmed that during the altercation, he had suffered many
external injuries to his head, neck, torso, and upper and lower extrem-
ities, including a laceration to the top of his head. Most of the injuries,
however, were on the legs. The pathologist reported the cause of
death as "multiple drug use & arteriosclerotic cardiovascular disease,"
and the nature of death as "undetermined."

   Caricofe’s parents, Leatrice and Richard Caricofe, commenced this
action under 42 U.S.C. § 1983 and state law against the officers, their
supervisors, the police department, and Ocean City, alleging that the
police officers had used excessive force in apprehending their son,
and that the other defendants had improperly trained and inadequately
supervised the officers. On the defendants’ motion for summary judg-
ment, the district court entered judgment in favor of all defendants,
concluding that the officers were "plainly entitled to qualified immu-
nity" and that, therefore, the plaintiffs had not demonstrated that the
other supervisory defendants had violated Caricofe’s constitutional
rights. This appeal followed.

                                    II

   The plaintiffs contend that the officers’ use of force was not objec-
tively reasonable, and therefore they were not entitled to qualified
immunity. The officers assert that even viewing the facts in the light
most favorable to the plaintiffs, their use of force was reasonable.
Therefore, they argue, the plaintiffs have failed to demonstrate any
constitutional violation.

   Public officials are generally granted qualified immunity from law-
suits based on reasonable discretionary acts taken in carrying out their
official duties. Because of the need to protect constitutional rights
while also avoiding a chilling effect on the conduct of these officers,
qualified immunity balances "[t]he public interest in deterrence of
unlawful conduct and in compensation of victims," Harlow v. Fitzger-
ald, 457 U.S. 800, 819 (1982), with the public interest in having offi-
cials act "with independence and without fear of consequences," id.
         CARICOFE v. MAYOR AND CITY COUNCIL OF OCEAN CITY              7
(quoting Pierson v. Ray, 386 U.S. 547, 554 (1967)); see also Ander-
son v. Creighton, 483 U.S. 635, 638 (1987) (recognizing that "permit-
ting damages suits against government officials can entail substantial
social costs, including the risk that fear of personal monetary liability
and harassing litigation will unduly inhibit officials in the discharge
of their duties"). "[W]hether an individual official protected by quali-
fied immunity may be held personally liable for an allegedly unlawful
official action generally turns on the ‘objective legal reasonableness’
of the action, assessed in light of the legal rules that were ‘clearly
established’ at the time it was taken." Anderson, 483 U.S. at 639
(internal citations omitted) (quoting Harlow, 457 U.S. at 818-819).

    The analysis in a claim for qualified immunity begins by first con-
sidering whether "[t]aken in the light most favorable to the party
asserting the injury . . . the facts alleged show the officer’s conduct
violated a constitutional right[.]" Saucier v. Katz, 121 S.Ct. 2151,
2156 (2001). If this initial question is answered affirmatively, "the
next sequential step is to ask whether the right was clearly established
. . . in light of the specific context of the case." Id.

   Thus, in a suit claiming excessive force, the initial inquiry is
"whether the officers’ actions [were] ‘objectively reasonable’ in light
of the facts and circumstances confronting them, without regard to
their underlying intent or motivation." Graham v. Connor, 490 U.S.
386, 397 (1989). "[T]he ‘reasonableness’ of a particular use of force
must be judged from the perspective of a reasonable officer on the
scene, rather than with the 20/20 vision of hindsight." Id. at 396. In
addition, "[t]he calculus of reasonableness must embody allowance
for the fact that police officers are often forced to make split-second
judgments — in circumstances that are tense, uncertain, and rapidly
evolving — about the amount of force that is necessary in a particular
situation." Id. at 396-97.

   In this case, we cannot conclude that the police officers acted
unreasonably. They were faced with a situation in which a large and
exceptionally strong man was acting erratically and violently, placing
at risk not only himself, but also the hotel guests and the police offi-
cers. The officers necessarily made a split-second judgment that the
man needed to be restrained and then proceeded with this effort,
escalating their force only when the previous level of force proved
8         CARICOFE v. MAYOR AND CITY COUNCIL OF OCEAN CITY
ineffective. They began by trying simply to handcuff Caricofe. When
that did not work — indeed, it resulted in Caricofe pinning one officer
against a wall — they tried to subdue him with pepper spray. When
the pepper spray failed to subdue Caricofe, they were forced to resort
to striking him with their nightsticks in the lower extremities, but
deadly force was never used, nor considered. This sequence of events
demonstrates a reasoned and restrained approach, rather than unrea-
sonableness. That Caricofe died after the struggle is most tragic, but
it cannot be said that this was from any unreasonable conduct on the
part of the officers.

   Having concluded that the plaintiffs have not demonstrated any
constitutional violation, it becomes unnecessary for us to consider
whether the rights at issue were clearly established such that "it would
be clear to a reasonable officer that his conduct was unlawful in the
situation he confronted." Saucier, 121 S.Ct. at 2156 (citing Wilson v.
Layne, 526 U.S. 603, 615 (1999)). The district court correctly ruled
that the officers were entitled to qualified immunity.

   Because the police officers did not violate Caricofe’s constitutional
rights, the other defendants may not be held liable for failing to train
or supervise those officers. See City of Los Angeles v. Heller, 475
U.S. 796, 799 (1986) (holding that a municipality cannot be held lia-
ble for an official policy or custom if it has been determined that the
individual defendants did not violate the plaintiff’s constitutional
rights); Young v. City of Mount Ranier, 238 F.3d 567, 579 (4th Cir.
2001) ("The law is quite clear in this circuit that a section 1983
failure-to-train claim cannot be maintained against a governmental
employer in a case where there is no underlying constitutional viola-
tion by the employee."); Grayson v. Peed, 195 F.3d 692, 697 (4th Cir.
1999) ("As there are no underlying constitutional violations by any
individual, there can be no municipal liability.").

    For the foregoing reasons, the judgment of the district court is

                                                          AFFIRMED.